Exhibit 10.1

 

AMENDMENT ONE TO SOFTWARE SUPPLY AND SUPPORT
AGREEMENT

 

THIS AMENDMENT TO SOFTWARE SUPPLY AND SUPPORT AGREEMENT (the “Amending
Agreement”) is made as of the 1st   day of February, 2008 (the “Effective
Date”), by and among:

 

(1)           CRYPTOLOGIC INC., an Ontario, Canada corporation whose office is
at 3rd Floor, 55 St. Clair Avenue West, Toronto;

 

(2)           WAGERLOGIC LIMITED, a Cyprus corporation and wholly-owned
subsidiary of  CryptoLogic, whose office is at Nimeli Court 41 - 49 Agiou
Nicolaou Street, Block A 3rd Floor Engomi, 2408 Nicosia, Cyprus (“WagerLogic”);

 

(3)           WPT ENTERPRISES MALTA LIMITED, a corporation to be incorporated
under the laws of Malta (“the Casino Licensee”);

 

(4)           WPT MALTA GROUP LIMITED, a corporation incorporated under the laws
of Malta (the “Poker Licensee”) (the Casino Licensee and Poker Licensee also
collectively referred to as the “Licensees” or each a “Licensee”);

 

(5)           WPT. ENTERPRISES INC., a corporation whose office is at 5700
Wilshire Boulevard, Suite 350, Los Angeles, CA 90036.

 

RECITALS

 

(A)          WHEREAS, the parties hereto are parties to Software Supply and
Support Agreement dated the 24th day of August, 2007 (the “Agreement”);

 

(B)           WHEREAS, the Licensee wishes WagerLogic to develop and WagerLogic
agrees to develop a virtual casino and two Additional Language Poker Rooms for
the Licensee on the terms and conditions set out in the Agreement and herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
in this Amending Agreement, the parties hereto agree as set forth below.

 

General

 


1.1              THE AGREEEMENT IS HEREBY AMENDED AS MAY BE NECESSARY TO GIVE
EFFECT TO THE PROVISIONS HEREOF. IN ALL OTHER RESPECTS, THE TERMS AND CONDITIONS
OF THE AGREEMENT ARE ADOPTED AND CONFIRMED.


 


1.2              ANY UNDEFINED CAPITALIZED TERM HEREIN SHALL HAVE THE SAME
MEANING AS SET OUT IN THE AGREEMENT.


 


1.3              EACH OF THE PARTIES TO THIS AMENDING AGREEMENT SHALL PAY ITS
OWN COSTS (INCLUDING LEGAL COSTS) AND EXPENSES (INCLUDING TAXATION) INCURRED IN

 

1

--------------------------------------------------------------------------------



 


CONNECTION WITH THE NEGOTIATION, PREPARATION AND PERFORMANCE OF THIS AMENDING
AGREEMENT.


 


1.4              THIS AMENDING AGREEMENT MAY BE SIGNED IN TWO OR MORE
COUNTERPARTS (WHICH MAY BE FACSIMILE COPIES), EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE THE SAME INSTRUMENT.


 

WPT Casino

 


1.5              PURSUANT TO SECTION 3.4.2 OF THE AGREEMENT, THE CASINO LICENSEE
HAS CHOSEN TO EXERCISE ITS OPTION TO HAVE WAGERLOGIC DEVELOP FOR THE CASINO
LICENSEE THE FULL CASINO OPTION.


 


1.6              THE WPT CASINO SHALL BE DELIVERED IN ENGLISH BY WAGERLOGIC TO
THE CASINO LICENSEE WITHIN THREE (3) MONTHS OF RECEIPT BY WAGERLOGIC OF THE
MUTUALLY AGREEABLE DETAILED FUNCTIONALITY AND SPECIFICATIONS FOR THE WPT CASINO
(“SPECIFICATIONS”).  THE ESTIMATED DELIVERY DATE IS CURRENTLY JUNE 30, 2008 
(THE “CASINO DELIVERY DATE”).  A FIRM CASINO DELIVERY DATE SHALL BE PROVIDED BY
WAGERLOGIC TO THE CASINO LICENSE UPON RECEIPT BY WAGERLOGIC OF  THE
SPECIFICATIONS.


 


1.7              UPON DELIVERY OF THE WPT CASINO, THE WPT CASINO SHALL REPLACE
THE CASINO IN POKER IN THE WPT POKER ROOM AS THE CASINO PROPERTY ACCESSIBLE BY
END USERS OF THE WPT POKER ROOM.


 


1.8              SECTION 5.3 OF THE AGREEMENT IS HEREBY AMENDED BY:


 


1.8.1              DELETING REFERENCE TO “USD $2,500,000” AND SUBSTITUTING
THEREFOR “USD$750,000.00”;


 


1.8.2              DELETING REFERENCE TO “USD $625,000” AND SUBSTITUTING
THEREFOR “USD$187,500.00”. AND


 


1.8.3              ADDING TO THE END 5.3(D) THE SENTENCE “NOTWITHSTANDING THE
FOREGOING, IT IS EXPRESSLY AGREED THAT, THE LICENSEE SHALL HAVE THE OPTION (THE
“WPT CASINO TERMINATION OPTION”), EXERCISABLE IN THE THIRTY DAY PERIOD
IMMEDIATELY FOLLOWING THE TWELVE MONTH ANNIVERSARY DATE OF THE GO-LIVE DATE OF
THE WPT CASINO, AND FURTHER EXERCISABLE IN THE THIRTY DAY PERIOD IMMEDAITELY
FOLLOWING EACH SUBSEQUENT TWELVE MONTH ANNIVERSARY DATE OF THE GO-LIVE DATE OF
THE WPT CASINO, TO ADVISE WAGERLOGIC  THAT THE LICENSEE NO LONGER WISHES TO USE
THE WPT CASINO, IN WHICH CASE, WAGERLOGIC SHALL DECOMISSION THE WPT CASINO IN
ACCORDANCE WITH THE REASONABLE  INSTRUCTIONS OF THE LICENSEE, AND FROM AND AFTER
THE DATE OF DECOMMISIONING OF THE WPT CASINO, THE  LICENSEE SHALL NO LONGER BE
OBLIGATED TO PAY SUCH PORTION OF THE ANNUAL WPT CASINO MINIMUM AS RELATES TO THE
THE PERIOD FROM AND AFTER THE DATE OF DECOMMISSIONING.  NOTWITHSTANDING THE
FOREGOING, UPON PRESENTATION OF INVOICE BY WAGERLOGIC TO LICENSEE, LICESEE SHALL
BE RESPONSIBLE FOR ACTUAL COSTS RELATED TO WAGERLOGIC’S DECOMISSIONING OF THE
WPT CASINO PROVIDED THAT SUCH COSTS DO NOT EXCEED FIVE THOUSAND DOLLARS
($5,000).  IN SUCH

 

2

--------------------------------------------------------------------------------



 


EVENT, SHOULD THE LICENSEE MAINTAIN THE CASINO IN POKER, WHICH SHALL BE AT
LICENSEE’S SOLE DISCRETION, IT SHALL ONCE AGAIN BECOME LIABLE TO PAY THE ANNUAL
CASINO IN POKER MINIMUM FROM AND AFTER THE DATE OF DECOMMISSIONING OF THE WPT
CASINO.  LICENSEE SHALL BE ENTITLED, AT ANY TIME FOLLOWING THE LAUNCH OF THE WPT
CASINO, TO CANCEL THE CASINO IN POKER, WITHOUT FUTHER OBLIGATION TO PAY SUCH
PORTION OF THE ANNUAL CASINO IN POKER MINIMUM BY THE PROVISION OF THIRTY (30)
DAYS WRITTEN NOTICE TO WAGERLOGIC.


 

Addition Language Poker Rooms

 


1.9              PURSUANT TO SECTION 3.5 OF THE AGREEMENT, THE POKER LICENSEE
HAS CHOSEN TO EXERCISE ITS OPTION TO HAVE WAGERLOGIC DEVELOP TWO ADDITIONAL
LANGUAGE POKER ROOMS WITH ONE BEING IN SPANISH AND THE OTHER IN GERMAN.


 


1.10            THE POKER LICENSEE AGREES TO PAY WAGERLOGIC ONE HUNDRED
($100,000) DOLLARS FOR THE DEVELOPMENT OF THE TWO FOREGOING ADDITIONAL LANGUAGE
POKER ROOMS (“ALPR DEVELOPMENT FEE”).


 


1.11            THE POKER LICENSEE AGREES TO PAY TO WAGERLOGIC FIFTY (50%) OF
THE ADLR DEVELOPMENT FEE WITHIN TEN (10) DAYS AFTER EXECUTION OF THIS AMENDING
AGREEMENT AND THE BALANCE OF THE ADLR DEVELOPMENT FEE WITHIN THIRTY (30) DAYS OF
THE ALPR DELIVERY DATE (AS DEFINED BELOW).


 


1.12            THE ESTIMATED DELIVERY DATE FOR THE TWO FOREGOING ADDITIONAL
LANGUAGE POKER ROOMS IS CURRENTLY APRIL 30, 2008 (THE “ALPR DELIVERY DATE”). A
FIRM ADLR DELIVERY DATE SHALL BE PROVIDED BY WAGERLOGIC TO THE CASINO LICENSE
UPON RECEIPT BY WAGERLOGIC OF  THE SPECIFICATIONS.


 


1.13            NOTWITHSTANDING SECTION 5.4(B) OF THE AGREEMENT, THE PARTIES
AGREE AND CONFIRM THAT NO MINIMUM LANGUAGE FEE SHALL BE PAYABLE BY THE POKER
LICENSEE WITH RESPECT TO THE SPANISH AND GERMAN ADDITIONAL LANGUAGE POKER ROOMS
DELIVERED BY  WAGERLOGIC PURSUANT TO THIS AMENDING AGREEMENT.


 


1.14            SECTION 5.4(B)(II) OF THE AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING SUBSTITUTED THEREFORE:


 


“FROM AND AFTER JANUARY 1, 2009, THERE WILL BE NO DEVELOPMENT FEES OR MINIMUM
LANGUAGE FEE PAYABLE FOR THE DEVELOPMENT OF ADDITIONAL LANGUAGE POKER ROOMS BY
WAGERLOGIC FOR THE POKER LICENSEE; PROVIDED THAT DELIVERY OF ANY ADDITIONAL
LANGUAGE POKER ROOMS BY WAGERLOGIC TO THE POKER LICENSEE SHALL BE SUBJECT TO THE
CONSENT OF WAGERLOGIC TO DEVELOP SUCH ADDITIONAL LANGUAGE POKER ROOM, HAVING
REGARD TO WAGERLOGIC’S EXPECTATION THAT A REASONABLE ECONOMIC BENEFIT WILL
ACCRUE TO WAGERLOGIC FROM THE DEVELOPMENT OF SUCH ADDITIONAL LANGUAGE POKER
ROOM. NOTWITHSTANDING THE FOREGOING, WAGERLOGIC ACKNOWLEDGES AND AGREES THAT THE
LANGUAGES OF CHINESE, FRENCH AND ITALIAN SHALL BE AUTOMATICALLY DEEMED TO BE OF
ECONOMIC BENEFIT AND A

 

3

--------------------------------------------------------------------------------



 


ADDITIONAL LANGUAGE POKER ROOM IN RESPECT OF EACH SUCH LANGAUGE SHALL BE
DEVELOPED UPON THE REQUEST OF POKER LICENSEE.”


 

Acquisition Marketing Activities

 


1.15            IN THE TWELVE (12) MONTH PERIOD FROM THE CASINO DELIVERY DATE
HEREOF, THE LICENSEE HEREBY AGREES THAT IT WILL EXPEND AT LEAST FIVE MILLION
($5,000,000.00) UNITED STATES DOLLARS ON MARKETING INITIATIVES AND/OR HARD AND
SOFT DOLLAR PROMOTIONS FOCUSED ON THE ACQUISITION OF NEW END USER. LICENSEE
SHALL, UPON THE REQUEST OF WAGERLOGIC, PROVIDE WAGERLOGIC WITH SATISFACTORY
WRITTEN EVIDENCE CONFIRMING THE FOREGOING EXPENDITURE.


 

[The rest of this page intentionally left blank. Signatures on next page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Amending Agreement as of the
date above first written.

 

CRYPTOLOGIC INC.

 

 

 

 

 

 

 

By:

/s/ Brian Hadfield

 

 

 

 

 

Name: Brian Hadfield

 

 

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

WAGERLOGIC LIMITED

 

 

 

 

 

 

 

By:

/s/ Anthony Demetriades

 

 

 

 

 

Name: Anthony Demetriades

 

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

WPT MALTA GROUP LIMITED

 

 

 

 

By:

/s/ Adam Pliska

 

 

 

 

 

Name: Adam Pliska

 

 

 

 

 

Title: General Counsel

 

 

 

 

 

 

 

WPT ENTERPRISES MALTA LIMITED

 

 

 

 

By:

/s/ Adam Pliska

 

 

 

 

 

Name: Adam J. Pliska

 

 

 

 

 

Title: Director

 

 

 

 

 

 

 

WPT ENTERPRISES INC.

 

 

 

 

By:

/s/ Adam Pliska

 

 

 

 

 

Name: Adam J. Pliska

 

 

 

 

 

Title:

General Counsel and Secretary to the Board of Directors.

 

 

5

--------------------------------------------------------------------------------